DETAILED OFFICE ACTION

Applicant's election without traverse of Group I invention filed on 23 April 2021 is acknowledged.  
Applicant's species election of GS linker filed on 23 April 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 48-67 are pending, and claims 48-50, 52-60 and 65 are under consideration. Claims 51, 61-64, 66 and 67 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/13/2019, 1/11/2021 and 2/16/2021 are acknowledged and have been considered.  A signed copy is attached hereto.  

Priority acknowledgement
This application claims benefit of U.S. application 12/090,930, which is a national stage entry (371) of PCT/IB2006/003917 with the international filing date of 10/06/2006, which is acknowledged.  

Specification 
The specification is objected to because the status of U.S. Application 12/090,930,
which has been issued as U.S. Patent No. 10,358,477, has not been updated yet.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the Examiner is unable to find the written description/support in the specification for the limitations of “90% of the amino acids of the flexible peptidic linker are selected from the group consisting of Ser and Gly” recited in claims 49 and 60; and “the .

Claims
Claim 58 is objected to for the following informalities, appropriate correction is required:
Claim 58 recites “in N-terminal position relative the IL-15” in line 4; the following is suggested: “in the N-terminal position relative the IL-15”, as it seems only one N-terminal position in the fusion protein.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 48-50, 53 and 55-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,358,477. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Claims 9 and 10 of ‘477 patent are directed to a fusion protein comprising a human IL-15Rα sushi domain and a human IL-15 (claim 9), and a pharmaceutical composition thereof (claim 10), wherein the fusion protein comprises the amino acid sequence of SEQ ID NO:60.  SEQ ID NO:60 of ‘477 comprises the present the IL-15Ra sushi domain of SEQ ID NO:30, the linker of SEQ ID NO:50, and the IL-15 of SEQ ID NO:48 with 100% sequence identity, wherein wherein 90% of the amino acids of SEQ ID NO:50 are selected from the group consisting of Ser and Gly.  Therefore, the claims at issue are not patentably distinct from each other.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 48-50, 52-60 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 48 is indefinite for the recitation “a flexible peptidic linker of at least one, but less than 30 amino acids” in line 2 because a linker of one or two amino acids is not considered a flexible linker.  The claim is further indefinite for the recitation “wherein the IL-15Ra sushi domain is in an N-terminal position relative the IL-15” because it is unclear what “an N-terminal position” is meant as it seems that the fusion protein only has one N-terminal position.  The following is suggested: “in the N-terminal position”, if intended.  
Claim 49 is indefinite for the recitation “90% of the amino acids of the flexible peptidic linker are selected from … Ser and Gly” because it is unclear what it is meant if the flexible linker only has 1 or 2 amino acids, as recited or encompassed in claim 48, from which claim 49 is dependent.  
Claim 56 recites the limitation "wherein 90% of the amino acids of SEQ ID NO: 50 are selected from the group consisting of Ser and Gly"; however, there is insufficient antecedent basis for this limitation in the claim because SEQ ID NO:50 is not recited in claim 48, from which claim 56 is dependent.  
Claim 58 is confusing for the recitation “a flexible peptidic linker having 10 to 30 amino acids” because “having” is an open term and can indicate additional more or less; thus, when combined with a range of 10 to 30 amino acids, it is unclear what such is meant.  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and in view of Mc Kearn et al. (US 6,967,092, 11/22/2005). 
Lefrancois discloses therapeutic compositions comprising a pre-coupled polypeptide complex, wherein the complex can comprise the human IL-15 of SEQ ID NO:6, and  a portion (the extracellular domain, for example) of the human IL-15R of SEQ ID NO:8, and the encoding nucleic acid (page 3, [0024]); wherein "pre-coupled" includes recombinantly expressed intact complex (page 8, [0064]), indicating covalent or non-covalent connection between the IL-15 and IL-15R.  Note, Lefrancois’ SEQ ID NO:6 and 8 comprise the present SEQ ID NO:48 and 30, respectively, with 100% sequence identity (note, the present SEQ ID NO:48 represents the mature form of hIL-15).  Additionally, Lefrancois teaches a fusion protein comprising a signal peptide, an IL-15, a variable linker region to promote steric freedom and protein folding (may be of any desired length or sequence), and the soluble or ECD of an IL-15R (Figure 9, and page 6, [0046]; and page 3, [0026]); and that the discrete polypeptides are fused in-frame with one another at the N-terminus or C-terminus (page 16, [0122], the last sentence).  Further, Lefrancois teaches that the IL-15+IL-15R fusion protein elicits proliferation of CD8+ T cells and NK Cells (page 6, [0047], and Figure 10).  Furthermore, Lefrancois teaches that the pre-coupled combination of the protein demonstrates a longer half-life in vivo, and greater therapeutic efficacy than observed with administration of IL-15 alone (page 3, [0021], last sentence, page 15, [0117], and figure 12, for example).  
Lefrancois does not teach the specific linker consisting of 1 to 30 amino acids, and comprises 90%, of said amino acids are selected from Ser and Gly.  
McKearn teaches a hematopoietic fusion protein comprising an amino acid sequence of the formula: R1-L1-R2, R2-L1-R1, R1-R2 or R2-R1, wherein R1 and R2 are independently selected from the group consisting of; (I) a human EPO receptor agonist polypeptide; … … and (VIII) a factor selected from the group consisting of a colony stimulating factor, a cytokine, a lymphokine, an interleukin; and wherein L1 is a linker capable of linking R1 to R2 (column 4, line 57 to column 19, line 29, esp. column 4, lines 57-61, and column 19, line 29).  Additionally, McKearn teaches that flexible hydrophilic residues such as Gly and Ser are frequently used in the linkers (column 4, lines 44-45), and that in a preferred embodiment, the linkers include, among others, the linkers of SEQ ID NO:795 (15 amino acids) and SEQ ID NO:796 (21 amino acids), for example (column 21, lines 38 and 62-63).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a pharmaceutical composition comprising a fusion protein comprising hIL-15 and the ECD of hIL-15R (or a fragment thereof comprising the sushi domain), covalently connected via a peptide linker such as McKearn’s linker of SEQ ID NO:795 or 796, following the teachings of Lefrancois and McKearn.  The person of ordinary skill in the art would have been motivated to do so for better therapeutic applications (a longer half-life in vivo, and greater therapeutic efficacy), and reasonably would have expected success because Lefrancois has successfully made the functional IL-15+IL-15R fusion protein; and McKearn has demonstrated that Ser and Gly linkers are suitable for making heterologous fusion proteins.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 48-50, 52-60 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and Mc Kearn et al. (US 6,967,092, 11/22/2005), as applied to claims 48-50 above, and further in view of Wei et al. (J. Immunol., 2001;167: 277-282; provided by applicants), and Grabstein et al. (US 5,574,138, 11/12/1996).
The teachings of Lefrancois and Mc Kearn are reviewed above.  Neither reference teaches the present IL-15 of SEQ ID NO:48 (114 amino acids) or the IL-15R fragments smaller than the ECD for making the fusion protein, such as the present SEQ ID NO:30. 
Wei teaches that the sushi domain of soluble IL-15R is essential for binding IL-15 and functional activities in vitro and in vivo, demonstrated by truncation analysis of the sIL-15R, wherein sIL-15Ra (T1, the whole ECD) and serially truncated derivatives (T2 - T7) were made and tested, and T3 represents the sushi domain (65 amino acids), and T2 comprises sushi domain plus the linker (hinge) region and part of Pro/Thr-rich region (85 amino acids) (abstract; page 278, 1st column, 2nd paragraph, and Figure 1).  Wei showed that T1 - T3 are able to bind IL-15, wherein T2 bound IL-15 indistinguishably from T1, and the binding of IL-15 by T3 was significantly weaker than that by T1 and T2; in contrast, T4 - T7 failed to bind (page 279, 1st column, under “Results”; and Figure 2); which results indicate that the minimum functional fragment for the uncompromised IL-15 binding would be between T2 and T3 (between the 65 and 85 amino acids). 
Grabstein teaches a epithelum-derived T-cell factor (ETF), wherein the human ETF comprises the amino acid sequence of SEQ ID NO:2 (162 amino acids), which mature polypeptide (without the leader sequence) comprises the amino acid sequence of SEQ ID NO:3 (also see Fig. 5 and column 3, lines 55-60).  Grabstein’s ETF of SEQ ID NO:3 is 100% to the present SEQ ID NO:48.   
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a pharmaceutical composition comprising a fusion protein of hIL-15 and hIL-15R which comprises or consists of the sushi domain+ (with additional amino acids at the C-terminal of the sushi, the hinge region, for example) of the hIL-15Ra flexible peptide linker such as McKearn’s linker of SEQ ID NO:795 or 796; and Grabstein’s ETF of SEQ ID NO:3 (mature hIL-15), following the teachings of Lefrancois, McKearn, Wei and Grabstein.  The person of ordinary skill in the art would have been motivated to do so for making better therapeutic, and reasonably would have expected success because Lefrancois has successfully made the functional IL-15+IL-15R fusion protein; Wei has demonstrated that the sushi domain of soluble IL-15R is essential for binding IL-15 and functional activities of the IL-15R; and Grabstein teaches the mature form of the hIL-15; and because making a fusion protein has been routine in the art.  With respect to the present hIL-15Rsushi domain containing fragment of SEQ ID NO:30, it has 77 amino acids, and represents a fragment located right between Wei’s T2 (85 amino acids) and T3 (65 amino acids) fragments.  Since Wei’s results clearly indicate that the minimum functional fragment for the uncompromised IL-15 binding would be between T2 and T3, determination of such a minimum functional fragment such as the present SEQ ID NO:30 does not constitute a novel inventive concept because making additional polypeptide fragments and testing their functional activity based on the teachings of the prior art is routine in the art.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/6/21